UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4707


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENT SUMPTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:05-cr-00246-FL-1)


Submitted:   April 6, 2012                 Decided:   April 13, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas   N.    Cochran,   Assistant   Federal    Public    Defender,
Greensboro, North Carolina, for Appellant.        Jennifer P. May-
Parker,   Assistant   United   States  Attorney,    Raleigh,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Vincent       Sumpter    was     convicted      of    several     offenses

resulting     from     a    conspiracy       to     commit   robbery     and     firearm

possession.        In United States v. Sumpter, No. 06-4814, 2011 WL

1320206    (4th     Cir.     Apr.    7,     2011)    (unpublished),       this    court

affirmed     the   convictions        but    remanded    for      resentencing.       We

directed the district court to make an individualized assessment

prior to ordering the sentence, citing Gall v. United States,

552 U.S. 38 (2007), and United States v. Carter, 564 F.3d 325

(4th Cir. 2009), and to make the required findings relative to

Sumpter’s ability to pay a fine.                     At resentencing, the court

announced    the     properly       calculated      Guidelines,      heard     from   the

parties regarding the appropriate sentence and then imposed the

same sentence.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting there were

no meritorious arguments for appeal but raising on behalf of

Sumpter the harshness of the sentence.                   Sumpter has filed a pro

se supplemental brief raising three issues.                       The Government did

not file a brief.          We affirm.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.                Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Llamas, 599 F.3d 381,

387   (4th     Cir.        2010).         This      review     requires      appellate

consideration        of      both      the        procedural       and    substantive

                                             2
reasonableness           of     a    sentence.         Gall,      552      U.S.    at     51.      In

determining         procedural            reasonableness,          this       court     considers

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and    sufficiently             explained        the     selected           sentence.             Id.

“Regardless         of    whether         the   district     court       imposes        an   above,

below,    or    within-Guidelines               sentence,       it      must      place      on   the

record    an    individualized              assessment       based       on    the      particular

facts of the case before it.”                    Carter, 564 F.3d at 330 (internal

quotation       marks      omitted).            An    extensive         explanation          is   not

required as long as the appellate court is satisfied “‘that [the

district court] has considered the parties’ arguments and has a

reasoned    basis         for       exercising       [its]   own     legal        decisionmaking

authority.’”             United States v. Engle, 592 F.3d 495, 500 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007))    (alterations              in    original).        If      the      court     finds     “no

significant procedural error,” it next assesses the substantive

reasonableness            of    the       sentence,     taking        “‘into       account        the

totality       of   the        circumstances,         including         the    extent        of   any

variance from the Guidelines range.’”                          United States v. Morace,

594 F.3d 340, 345-46 (4th Cir. 2010) (quoting Gall, 552 U.S. at

51).



                                                  3
            We     conclude     that      the   district      court    provided     a

sufficient       individualized     assessment        prior    to     ordering    the

sentence.        The   court   noted      Sumpter’s      criminal     history,    the

offense conduct, the harm to the victims, Sumpter’s propensity

to commit more offenses, the need to protect the public, and

Sumpter’s own admission that he was too lazy to work.                       The court

found    that    despite     the   fact    that    Sumpter    had     an    extensive

criminal history there was nothing in the record to indicate

that he would slow down his criminal conduct.                  Rather, the court

noted that Sumpter’s conduct became more violent as time passed. 1

            We have considered the issues Sumpter raises in his

pro se brief and find no merit.                 Insofar as Sumpter challenges

his convictions, we note that those issues are foreclosed from

review    because      the     convictions        were    previously        affirmed.

Sumpter’s challenge to the court’s decision to base the offense

level in part on acquitted conduct is without merit.                       See United

States v. Grubbs, 585 F.3d 793, 798-99 (4th Cir. 2009). 2




     1
       With regard to whether the district court considered
Sumpter’s ability to pay a fine, at resentencing the court
declined to order a fine.
     2
       In the Anders brief, counsel notes that the special
conditions of supervised release listed in the amended judgment
did not conform to the oral pronouncement of sentence. We note
that those conditions were part of the original judgment and
were not challenged on appeal.     Accordingly, we are without
jurisdiction   to   give  those   special   conditions  further
(Continued)
                                           4
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Sumpter’s sentence.                         This court requires

that   counsel     inform      Sumpter,         in    writing,      of   the      right     to

petition    the   Supreme      Court   of       the    United      States     for   further

review.     If    Sumpter      requests     that       a   petition      be    filed,      but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court         for   leave    to   withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Sumpter.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court    and          argument    would      not     aid    the

decisional process.

                                                                                    AFFIRMED




consideration. See United States v. Johnson, 138 F.3d 115, 117-
18 (4th Cir. 1998).



                                            5